  Case: 2:19-cv-02006-MHW-EPD Doc #: 82 Filed: 01/13/21 Page: 1 of 3 PAGEID #: 739



LAW OFFICE OF MICHAEL L. FRADIN
Michael L. Fradin, Esq.
8401 Crawford Ave. Ste. 104
Skokie, IL 60076
Telephone: 847-986-5889
Facsimile: 847-673-1228
Email: mike@fradinlaw.com
Attorney for Plaintiff


 IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF OHIO,
                            EASTERN DIVISION


WILLIAM BURKE,                               Case No. 2:19 cv 2006
                     Plaintiff,                        NOTICE OF ACCEPTANCE OF
                                                        TRADITIONALIST WORKER
      v.                                              PARTY’S OFFER OF JUDGMENT

ANDREW ANGLIN et. al.
                                             Judge: Hon. Michael H. Watson
                     Defendants.
                                             Magistrate Elizabeth A. Preston Deavers




                    NOTICE OF ACCEPTANCE OF
        TRADITIONALIST WORKER PARTY’S OFFER OF JUDGMENT

       Now comes Plaintiff, William Burke, by and through his Attorney, Michael L. Fradin, and for

Plaintiff’s Notice of Acceptance of Traditionalist Worker Party’s Offer of Judgment, states as follows:

   1. Pursuant to Federal Rule 68, Plaintiff hereby gives notice that he accepts Traditionalist

       Worker Party’s Offer of Judgment attached herein as Exhibit A.

       Wherefore, Plaintiff, William Burke, requests that this Court enter judgment against

Traditionalist Worker Party and in favor of Plaintiff in the amount of $10,000.00.

                                                                            s/ Michael L. Fradin
                                                                           Attorney for Plaintiff
                                                           LAW OFFICE OF MICHAEL L. FRADIN
                                                                         Michael L. Fradin, Esq.
                                                                    8401 Crawford Ave. Ste. 104
    Case: 2:19-cv-02006-MHW-EPD Doc #: 82 Filed: 01/13/21 Page: 2 of 3 PAGEID #: 740



                                                                        Skokie, IL 60076
                                                               Telephone: 847-986-5889
                                                                Facsimile: 847-673-1228
                                                             Email: mike@fradinlaw.com




2
    Case: 2:19-cv-02006-MHW-EPD Doc #: 82 Filed: 01/13/21 Page: 3 of 3 PAGEID #: 741



                                    CERTIFICATE OF SERVICE

        The undersigned certifies that on January 13, 2021, Plaintiff’s Notice of Acceptance of
Traditionalist Worker Party’s Offer of Judgment was served by electronic mail to counsel for
Traditionalist Worker Party (jek318@gmail.com).

        Plaintiff’s Notice of Acceptance of Traditionalist Worker Party’s Offer of Judgment will also be
filed electronically. Notice of this filing will be sent to all parties of record by operation of the Court’s
electronic filing system. Parties may access this filing through the court’s electronic filing system.

                                                               /s/ Michael L. Fradin
                                                               Attorney for Plaintiff




3
